Case 3:16-cv-30184-MGM Document 137-4 Filed 10/29/18 Page 1 of 4




                    Exhibit 169
           Case 3:16-cv-30184-MGM Document 137-4 Filed 10/29/18 Page 2 of 4

From:       Steve Klass <sklass@williams.edu>
Sent:       Thursday, November 17, 2016 3:59 PM
To:         Marlene Sandstrom <msandstr@williams.edu>
Cc:         Ninah Pretto <ntpl@williams.edu>; Aaron Gordon
            <agordon@williams.edu>
Subject:    Re: finding letter
Attach:     finding letter_DP (sk).docx


Marlene - thanks a million for all the work you put into this. Not
only was this a remarkably complex and frustrating case to
adjudicate, but the amount of time that had passed over the
course of the relationship paralleled changes in the code of
conduct along the way as well.

Iappreciate the greater clarity relative to our original finding of
her having falsely accused him of the honor code violation. For my
part, Iagreed with that finding based on his having been found
not-liable by the committee. Iunderstand your point and don't
personally believe that there's a preponderance of evidence to
support that finding beyond that mistaken threshold. But I'm also
happy to discuss with Ninah and Aaron if either of you guys thinks
it should still stand.

I've attached a version with a couple of suggested micro-edits and
questions/comments.

Steve


Stephen Klass
VP for Campus Life
Williams College
pronouns: he/him/his


On Thu, Nov 17, 2016 at 2:45 PM, Marlene Sandstrom <msandstr@williams.edu>


                                                                          WMS07071
          Case 3:16-cv-30184-MGM Document 137-4 Filed 10/29/18 Page 3 of 4

wrote:
  Dear Aaron, Nina, and Steve,

  I hope you are all doing well. I am attaching a revised version of the finding
  letter for the JD/SS case. When I read the original draft, I found that I needed
  more information about the panel's reasoning in order to include more depth in
  the letter. Both parties would want to understand more about how the decisions
  were made. I met with Aaron, who summarized the group's thoughts. I tried to
  incorporate that thinking into this new version of the letter.

  In addition, I made a few other changes.

  (1) Overlap between nonconsensual sex and relationship abuse: If you find
  John responsible for sexual misconduct, you cannot use that same behavior
  (without additional elements) to also find him responsible for relationship abuse.
  In this case, sexual misconduct trumps, so I clarified that. If you had found
  John responsible for additional acts of relationship abuse in addition to
  nonconsensual sex, we could have added a relationship abuse violation. Since
  this was not the case, we should stick with nonconsensual sex.

  (2) retaliation: I looked more closely at the investigative report and allegations,
  and see that John is claiming that some of Susan 's behavior are retaliatory. I try
  to address that, but feel free to change/edit, etc.

  (3) honor code: When I met with Aaron, I asked what evidence the group had
  that Susan had falsely accused John of the honor code violation, as you state in
  your original letter. We would need to explain that more fully, and explain why
  the preponderance of evidence supported it. As I pointed out, the fact that the
  honor committee did not find John responsible for the honor code violation on
  appeal does NOT mean that they felt Susan was lying. It only means that they
  did not find enough evidence to find him responsible. After discussing this with
  Aaron, he agreed that we might not want to use the "falsely accused" language in
  the letter. I have rewritten that section accordingly.

  Can you please take a look at this, and edit accordingly. It needs to reflect your
  thinking about the case, so it is important that you let me know if anything I have
  included does not fit with the group's sentiment. Consider it a working draft.
  Please edit/change anything that doesn't square with the panel's thinking process.

  I'll look forward to hearing from you with feedback. Once we have Susan 's letter


                                                                          WMS07072
             Case 3:16-cv-30184-MGM Document 137-4 Filed 10/29/18 Page 4 of 4

squared away, I can easily adapt it for John .

Many thanks,
Marlene


Marlene J. Sandstrom
Dean of the College and Hales Professor of Psychology
Williams College
Phone: (413) 597-4261
Fax: (413) 597-3507




                                                                            WMS07073
